Title: From James Madison to Samuel Johnston, 31 July 1789
From: Madison, James
To: Johnston, Samuel


Dear Sir:
N. York, July 31, 1789.
I was duly honored with your favor of the 8th instant, inclosing a copy of the President’s answer to the address of the Executive of your State. The arrival coincided with the very moment when the subject of amendments had been resumed, and was certainly not an unpropitious circumstance. You will find the result of a committment of the business in the inclosed paper. From the dispatch and concord which have latterly prevailed, I have no doubt that something will be effected during the present session, at least so far as may depend on the House of Rep’s. For the Senate I cannot answer, though I have no reason to suppose that any difficulties will be encountered there, if the plan of alterations be not extended beyond its present limits.
Delays which could not be avoided have postponed the passage of the collection bill so long that a short interregnum in the customs will be unavoidable. In the neighboring ports, however, it will not go beyond a day or two. The Judiciary system has been sent from the Senate and will probably be taken up to day in the House of Rep’s. It is pregnant with difficulties, not only as relating to a part of the constitution which has been most criticised, but being in its own nature peculiarly complicated & embarrassing. The Senate have proceeded on the idea that the federal Gov’t ought not to depend on the State Courts any more than on the State Legislatures, for the attainment of its ends and it must be confessed, that altho’ the reasons do not equally hold in the two cases, yet not only theoretic propriety, but the vicious constitution and proceedings of the Courts in the same states, countenance the precaution in both. At the same time it seems scarcely practicable to carry federal justice home to the people on this plan without a number of offices & a degree of expense which are very serious objections to it. The plan of the Senate is perhaps disagreeable with encountering these objections without securing the benefits for which the sacrifice is to be made. In criminal matters it appears to be particularly defective, being irreconcilable as it stands with a local trial of offenses. The most that can be said in its favor is that it is the first essay, and in practice will be surely an experiment. In this light, it is entitled to great indulgence, and if not material improvement, should be made in the H. of Rep’s, as is likely to be the case, will, I trust, remain that proof the public candor whenever it may make its appearance. With the highest respect and sincerest regards, I am, Dear Sir, Your obed’t & mo. oblg. servant,
Jas. Madison, Jr.
